Citation Nr: 0329455	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  94-46 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a rating in excess of 30 percent, on 
appeal from the initial award of service connection for post-
traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

The veteran's statement of June 2001 raised claims for 
separate ratings of shell fragment wound scars of his abdomen 
and back.  Those claims are unadjudicated and are referred to 
the RO for appropriate action.


REMAND

This appeal is from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an increased rating for 
PTSD, then rated 10 percent disabling, and which granted 
service connection for post-traumatic headaches, which were 
then rated 10 percent disabling.  During pendency of the 
appeal, the RO has increased both ratings, with the revised 
both revised ratings effective the date of its claim, 
respectively.  The appeal from the initial disability rating 
of headaches is amenable to staged rating. i.e., varying the 
rating over time consistent with the facts.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas this claim was long pending at that time of 
the VCAA's enactment, the RO did not implement its 
requirement to notify the veteran of information and evidence 
necessary to substantiate his claim until after substantial 
action on the claims had transpired.  See  38 U.S.C.A. 
§ 5103(b) (West 2002).  The RO did not provide the veteran 
the required notice regarding the claims at issue until July 
2003.  This notice comported with regulation then in effect.  
See 38 C.F.R. § 3.159(b) (2003). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Additionally, shortly after the RO transferred his case to 
the Board of Veterans' Appeals, the veteran mailed 
authorization for release of medical information directly to 
the Board, requesting the Board obtained the evidence.  The 
Board has suspended the development of evidence.  
Consequently, it is appropriate that the RO obtain the 
evidence while discharging its duties under the VCAA.

The veteran worked at a VA medical center (VAMC) during a 
time pertinent to the claims on appeal.  The VAMC is likely 
to have employee health records of the veteran filed 
separately from patient records.  Such records would be 
pertinent to the claims at issue and should be obtained.

Finally, the July 1994 rating decision also adjudicated other 
claims.  Among them entitlement to service connection for 
neck spasm due to exposure to Agent Orange (the common name 
for an herbicide defoliant used in support of combat 
operations in Vietnam).  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2003).  The veteran's informal claim of August 1991 
listed multiple conditions in a way easily construed as 
claimed to be due to exposure to Agent Orange.  His August 
1994 notice of disagreement (NOD), after stating disagreement 
with the rating of PTSD and headaches, stated, "and my neck 
condition is service connected because of the neck muscle and 
this issue was not requested as due to Agent Orange 
exposure."  The statement is reasonably construed as 
disagreement with the denial of service connection for neck 
spasm.  It is immaterial whether he changed his theory of 
entitlement in the NOD.

The veteran must receive a statement of the case on the issue 
of entitlement to service connection for neck spasms.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2003); Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of these issues.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2003).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO.  The appellant or his 
representative may request a hearing Board Member at the RO 
in connection with filing a substantive appeal, but are not 
entitled to such a hearing until a substantive appeal has 
been properly filed at the RO.  38 C.F.R. § 20.703 (2003).


Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Request employee health records from 
San Juan VAMC from February 1988 to the 
termination of the veteran's employment.

3.  Request records of treatment for 
headaches from M. Noriega Sanchez, M.D., 
as per the veteran's VA Form 21-4142 of 
record dated September 19, 2003.

4.  Review the claim for neck spasms, 
38 C.F.R. § 19.26 (2003), insure complete 
compliance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003), and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30 (2003); 
Manlincon v. West, 12 Vet. App. 238 
(1999).  NOTE: the decision on this claim 
may not be announced in an SSOC.  
38 C.F.R. § 19.31(a) (2003).

5.  Readjudicate the PTSD and headache 
claims.  If either is not granted in 
full, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




